Citation Nr: 0301135	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  01-06 849A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
chondromalacia of the left knee.

2.  Entitlement to a rating higher than 10 percent for 
chondromalacia of the right knee.

3.  Entitlement to an effective date earlier than June 6, 
1997, for the restoration of disability compensation for 
the bilateral knee disability based on 
clear and unmistakable error.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Senior Counsel

INTRODUCTION

The veteran served on active duty in the military from 
October 1977 to April 1979.

In November 1979, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, granted the 
veteran's claims for service connection for a bilateral 
knee disability (chondromalacia) and assigned separate 10 
percent ratings for each knee retroactively effective from 
April 19, 1979, the day following his discharge from the 
military.

In June 1984, the RO severed the prior grant of service 
connection for the bilateral knee disability.  The veteran 
later attempted to reopen his claims for service 
connection for this condition, but the RO denied his 
petitions to reopen the claims in February 1996 and 
February 1998.

More recently, however, in February 2001, the RO again 
granted service connection for the bilateral 
chondromalacia and again assigned separate 10 percent 
ratings for each knee-but only retroactive to June 6, 
1997.  The veteran appealed to the Board of Veterans' 
Appeals (Board), requesting ratings higher than 10 percent 
and an earlier effective date (EED) for the reinstatement 
of service-connected disability compensation based on 
clear and unmistakable error (CUE).


REMAND

In his August 2001 Substantive Appeal (on VA Form 9), the 
veteran requested a hearing at the RO before a Member of 
the Board.  This often is called a travel Board hearing.  
The RO sent him a letter in June 2002 notifying him of the 
date, time, and location of his travel Board hearing.  But 
he called the RO on July 24, 2002, nearly a week before 
his travel Board hearing was to be held on July 29, 2002, 
and indicated that he would be unable to make his travel 
Board hearing because he was convalescing from major low 
back surgery.  So he asked that the RO reschedule his 
travel board hearing for a later date.  He also sent the 
RO a follow-up statement, received on July 30, 2002, again 
explaining why he could not make his travel Board hearing 
and asking that the RO reschedule it to allow him to 
recover from his recent low back surgery.  In response, 
the RO sent him a letter in July 2002 acknowledging his 
request to reschedule his travel Board hearing.  The RO 
also assured him that he would remain on the list of 
appeals for a future travel Board hearing, and that he 
would be notified of the date, time, etc., of his travel 
Board hearing once it was rescheduled.

The RO sent the veteran another letter in August 2002 
giving him an opportunity to have a hearing before a local 
hearing officer, either in lieu of or in addition to his 
previously requested travel Board hearing.  The RO also 
advised him that he could have a hearing at the Board's 
offices in Washington, D.C., or that he could even 
withdraw his request for a travel Board hearing 
altogether.  The RO's letter contained spaces specifically 
designated for indicating which option he wanted.  And he 
indicated when responding later in August 2002 that he 
wanted a hearing at the RO before a local hearing officer.  
He did not, however, withdraw his prior request for a 
travel Board hearing.  In fact, he expressly indicated in 
an accompanying statement that he "wish[ed] to remain on 
the list for the next available Travel Board hearing."

The veteran and his representative submitted additional 
statements the following month, September 2002, indicating 
he wanted to withdraw his request for a hearing before a 
local hearing officer, until after undergoing a VA medical 
examination (partly concerning another claim he also had 
pending for his low back).  He subsequently underwent that 
VA medical examination in October 2002.

Although he withdrew his request for a hearing before a 
local hearing officer, the veteran has not withdrawn his 
prior request for a travel Board hearing.  Indeed, he has 
specifically indicated that he still wants this type of 
hearing.  So it must be scheduled at the earliest 
opportunity, prior to further consideration of his claims.  
See 38 C.F.R. § 20.704 (2002).


Accordingly, this case is REMANDED to the RO for the 
following development:

Schedule the veteran for a travel Board 
hearing at the earliest opportunity and 
notify him of the date, time, 
and location of the hearing.  If, for 
whatever reason, he decides that he no 
longer wants this type of hearing, then 
he must indicate this in writing and it 
must be documented in his claims folder 
(c-file).

The veteran has the right to submit additional evidence 
and argument concerning the claims the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


